DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tube” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: closing means in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “closing means adapted to allow blocking with respect to the trolley” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “adapted to allow blocking with respect to the trolley” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “closing” conveys only function and not any known structure for performing the claimed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Paragraph 0030 states the use of “closing means 114 adapted to allow blocking with respect to the trolley 120.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “closing means adapted to allow blocking with respect to the trolley,” which is considered to invoke interpretation under 35 U.S.C. §112 (f). Turning to the written description, Paragraph 0030 merely repeats the same claim language by stating the use of closing means 114 being “adapted to allow blocking with respect to the trolley 120.” The written description is silent as to what structure(s) are intended to be encompassed by the claimed ‘means-plus-function’ language. The invocation of 35 U.S.C. 112 (f) does not exempt an applicant from compliance with 35 U.S.C. 112 (a). Since the written description fails to provide adequate disclosure for the intended structure(s) that correspond to the ‘means-plus-function’ language, such claim recitation, therefore, fails to comply with the description requirement of 35 U.S.C. 112 (a). See MPEP 2181-ll-A.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-15 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “the at least one guiding means” in line 8 renders the claim indefinite as “the at least one guiding means” lacks proper antecedent basis and it is unclear if “the at least one guiding means” is intended to refer to the “guiding means” recited in line 7.
	Claims 2-15 all depend, directly or indirectly, from claim 5, which itself depends from itself.  Claim 5 depending from itself creates confusion as to the manner in which the dependent claims are intended to further limit the subject matter of independent claim 1.  Based on the confusion, the scope of claims 2-15 is not ascertainable.
	Regarding claim 5, the recitation of “the thermal hydraulic means” renders the claim indefinite for failing to provide proper antecedent basis.
Regarding claim 9, the recitation of “the at least one sucking means” renders the claim indefinite as “the at least one sucking means” lacks proper antecedent basis and it is unclear if “the at least one sucking means” is intended to refer to the “sucking means” of claim 1.
	Regarding claim 10, the recitation of “the collecting means” renders the claim indefinite for failing to provide proper antecedent basis.
	Regarding claim 11, the recitation of “the capturing means” and “the collecting means” renders the claim indefinite for failing to provide proper antecedent basis.
Regarding claim 12, the recitation of “the collecting means” renders the claim indefinite for failing to provide proper antecedent basis.
	Regarding claim 13, the recitation of “the capturing means” and “the collecting means” renders the claim indefinite for failing to provide proper antecedent basis.
Claim limitation “closing means adapted to allow blocking with respect to the trolley,” as recited in claim 13, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 0030 of the instant application merely repeats the same claim language by stating the use of closing means 114 being “adapted to allow blocking with respect to the trolley 120.”  It is unclear what structure, or structures, is/are intended to be encompassed and/or excluded by such “closing means.”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-15 all depend, directly or indirectly, from claim 5.  Claim 5, in turn, depends from itself. Claims 2-15 do not contain a reference to a claim previously set forth, nor specify a further limitation of the claimed subject matter. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Publication 2015/0289712) in view of Verhoeven et al. (U.S. Publication 2009/0183641), hereinafter Verhoeven.
Regarding claim 1, Choi discloses a delivering device (para. 0003; “coffee drip apparatus”) (Figures 1-7 and 10-11; device 10) comprising:

    PNG
    media_image1.png
    592
    432
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    671
    416
    media_image2.png
    Greyscale

a) at least one nozzle (nozzle section 320, which comprises nozzle unit 327 and nozzle 329 for injecting water-para. 0083) for a liquid substance for preparing beverages (para. 0074; heated water is induced from boiler 400 through a hose, connection pipe or the like, to the nozzle section 320; para. 0075, the nozzle section 320 is a device that spirally injects the water to the coffee powders stored in 610), adapted to be placed, in a sequence (para. 0082, nozzle unit 327 is moved in a sliding manner along body 321 to inject the water to 610; para. 0116, drive unit 370 raises or lowers module 300, which includes nozzle section 320, adjusts the distance between the module 300 and 610 thereby adjusting the height of the water injected from the nozzle section 320.  As such, the nozzle 329 of Choi is structurally capable, without further modification, of being placed in a sequence, such as by being placed in various positions in a sequential manner-See MPEP 2114); 
b) at least one container coincident to the at least one nozzle (Figure 1; container 620. As stated above, the nozzle spirally injects water to coffee powders stored in 620.  620 is, therefore, at least partially, coincident to the nozzle in order to receive the injected water); 

    PNG
    media_image3.png
    573
    512
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    494
    398
    media_image4.png
    Greyscale

c) at least one extracting device (module 200 is provided with 210, which is an extracting device-para. 0058) connected (indirectly) to the at least one nozzle (329); 

    PNG
    media_image5.png
    398
    498
    media_image5.png
    Greyscale

d) at least one movable carriage connected to the least one nozzle (Figures 4-6; nozzle unit body 327, which moves in a sliding manner along main body 321 and via drive unit 370, as stated above) [See also, below]; 
e) a guiding means (guide rail 323) operably connected to the at least one movable carriage (para. 0076, guide rail 323 for guiding nozzle unit 327, which is to be moved stably and linearly.  As shown in Figure 5, “…the guide rail 323 can be formed by a long groove formed longer in the lengthwise direction of the insertion groove 322, and another member such as a rail member 323 can be provided….”); 
f) a transmission means (drive unit 360 for linearly moving the nozzle unit 327-para. 0103 and includes spur gear 361, pinion gear 362, motor 363, bevel gear 364, bevel gear 365 and lead screw 366.  And Drive unit 370 including pinion 373 of motor 375 connected to rack 373) operably connected to the at least one guiding means (para. 0076 guide rail 323 guides nozzle unit 327 to be moved linearly); 
g) at least one controlled motor (motor 363) operably connected to the transmission means (360) (para. 0103 and 0107; motor 363 is coupled to pinion gear 362 of 360); 
	Choi does not explicitly disclose the movable carriage being a trolley. 
	With respect to “trolley,” the examiner turns to the instant specification as to the meaning of such term.  Figures 1-6 (Figure 5 reproduced below as an illustrative example) show element 120, which is disclosed as being a “trolley.” See Spec. paragraphs 0024-0025.

    PNG
    media_image6.png
    362
    582
    media_image6.png
    Greyscale

Figure 5 of the Instant Application

	According to the specification, trolley 120 allows for “transporting the nozzle 101 and the extracting device 110.” Para. 0024.  Guiding means 130 “comprise at least one pair of calibrated rods adapted to slide the trolley 120.” Para. 0032.
	Here, “trolley” is used in the specification to refer to a structure that slides on a guiding means; i.e. a pair of rods.  As best understood, the rods of the guiding means act similarly to a rail or track for sliding the trolley 120. Based on the aforementioned information, the plain and ordinary meaning of “trolley” consistent with the specification is “a small truck or car operated on a track, as in a mine or factory” (www.thefreedictionary.com/trolley, noun, viewed on 10/17/2022).  By adopting this meaning, a “car” would be defined as “the part of a conveyance, as an elevator or balloon, that carries the passengers, freight, etc.” (www.thefreedictionary.com/car).
	With respect to Choi, the nozzle (329) is supported by a nozzle unit 327 (i.e., carriage) and is slidable along main body (321) via lead screw (366).  Choi states, in paragraph 0076, that the main body 321 “generally has a rectangular parallelepiped shape a cross section of which is rectangle” and that nozzle unit 327 “can linearly move along the lengthwise direction.” In order to achieve this linear movement, Choi provides a guide rail 323 “for guiding the nozzle unit 327 to be moved stably and linearly.” See para. 0076. Choi further states, in para. 0081, that the nozzle unit 327 “is inserted into the insertion groove 322 of the main body 321 and linearly moves along the lengthwise direction of the insertion groove 322 in accordance with the driving of the lead screw 366.” Choi also states, in para. 0082, hat the nozzle unit 327 is “moved in a sliding manner along the lengthwise direction of the main body 321.”

    PNG
    media_image7.png
    320
    460
    media_image7.png
    Greyscale

Figure 4 of Choi



    PNG
    media_image8.png
    269
    416
    media_image8.png
    Greyscale

Figure 5 of Choi

	Choi, therefore, teaches the nozzle (329) being connected to the main body 321 such that the nozzle slides in a linear manner on guide rails 323 via driving of the lead screw 366. In this manner, guide rails 323 act as a rail or track for guiding the nozzle and allows for the nozzle to slide in a linear manner.  Accordingly, the nozzle unit 327, being a part of a conveyance that carries the nozzle, and being operated on a track of Choi defines, at least partially, a trolley.
Choi is silent on a vapor extracting device and a sucking means operably connected to the at least one vapor extracting device. 5 371 of Attorney Docket No. ABREMAR-P0005 Preliminary Amendment Preliminary Amendment  
	Verhoeven teaches that it is known in the art of beverage apparatuses (para. 0002; device for preparing a beverage; See para. 0008, preparing beverages such as coffee or tea.  See also para. 0009, which discloses it is necessary for extracting vapour and particles in making such hot beverages) for a sucking means to be operably connected to a vapor extracting device (abstract; an extraction device connected to an extraction duct and provided with suction means, such as a ventilating fan, for extracting vapour and dust particles) (Figure 2 and 5, extracting device including extraction hood 4, opening 5, extraction duct 3, and housing 33, etc. and fan 16 for generating suction-para. 0035). 5 371 of Attorney Docket No. ABREMAR-P0005 Preliminary AmendmentFurthermore, Verhoeven teaches the vapor extracting device being indirectly coupled to the beverage outlet (fig. 2; beverage outlet 9) (Verhoeven states, in paragraph 0034, that how beverages flow out of the mixing chambers 11 via beverage outlet 9 and towards the user area where the beverages are presented to the user and that extractor hood 4 is placed on each mixing chamber to extract a combination of air, vapour, and powder particles from the mixing chamber.) [corresponding to the nozzle of Choi].
	The advantage of combining the teachings of Verhoeven is that in doing so would provide a means for extracting vapour and dust particles that occur during the production of hot beverages.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Choi with Verhoeven by adding to the extracting device of Choi, with the teachings of Verhoeven, in order to provide a means for extracting vapour and dust particles that occur during the production of hot beverages.
	Regarding claim 2, the primary combination, as applied to claim 5, teaches each claimed limitation.
	Choi further discloses wherein the at least one nozzle is configured to allow outwards pouring a dose of the liquid substance (para. 0075, the nozzle section 320, which includes nozzle 329, is a device that spirally injects the water to the coffee powders stored in 610), in a pre-established amount (via metering pump 410; para. 0130, “…control the flow velocity and the flow rate of the heated water which is supplied to the drip head module 300. Since the number of revolution of the metering pump is proportional to the discharge quantity of water, the metering pump 410 can stably control the flow velocity and the flow rate of the water…”).  
Regarding claim 3, the primary combination, as applied to claim 5, teaches each claimed limitation.
Verhoeven further teaches wherein the at least one vapor extracting device comprises a capturing means (filter 18, which captures vapour and particles-para. 0038) and a vapor collecting means (vapour and particles are, at least partially, collected in duct 3 upon entering).  
The advantage of combining the teachings of Verhoeven is that in doing so would provide a means for extracting vapour and dust particles that occur during the production of hot beverages, as well as a means for filtering the same.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Choi with Verhoeven, by adding to the extracting device of Choi, with the teachings of Verhoeven, in order to provide a means for extracting vapour and dust particles that occur during the production of hot beverages, as well as a means for filtering the same.
Regarding claim 4, the primary combination, as applied to claim 5, teaches each claimed limitation.
Choi discloses the at least one trolley e being adapted to transport the at least one nozzle (329) (as detailed in claim 1, above).
	Verhoeven teaches the use of the vapor extracting device (abstract; an extraction device connected to an extraction duct and provided with suction means, such as a ventilating fan, for extracting vapour and dust particles).
The primary combination, together, suggests moving the vapor extracting device with the nozzle in order to extract vapor and dust from the nozzle during beverage production.
Regarding claim 5, the primary combination, as applied to claim 5, teaches each claimed limitation.
Choi further discloses wherein the thermal-hydraulic means comprises at least one boiler for heating the liquid substance to be sent to the at least one nozzle (figures 2 and 7; boiler 400, which includes “a case 430, a water inlet 431, a water outlet 432, a heater, a convection plate 441, an upper limit water level sensor 451, a lower limit water level sensor 452, a temperature switch 460 and an air passage 470”-para. 0127).  
Regarding claim 6, the primary combination, as applied to claim 10, teaches each claimed limitation.
Choi further discloses wherein the thermal-hydraulic means (boiler 400) is fixed with respect to the trolley (as indicated in Figure 2; boiler 400 is fixed with respect to the movement of the nozzle as described in claim 1, above).
Regarding claim 7, the primary combination, as applied to claim 10, teaches each claimed limitation.
Choi further discloses wherein the thermal-hydraulic means does not comprise solenoid valves, timed elements, or intercepting elements for the liquid substance (figures 2 and 7; boiler 400, which includes “a case 430, a water inlet 431, a water outlet 432, a heater, a convection plate 441, an upper limit water level sensor 451, a lower limit water level sensor 452, a temperature switch 460 and an air passage 470”-para. 0127).  
Regarding claim 8, the primary combination, as applied to claim 7, teaches each claimed limitation.
Verhoeven further teaches wherein the at least one vapor extracting device is connected through at least one tube (duct 3) to the sucking means (fan 16).  
Regarding claim 9, the primary combination, as applied to claim 5, teaches each claimed limitation.
As stated above, Verhoeven teaches the at least one sucking means comprises at least one fan (16), while the combination, as detailed, would imply that such sucking means is fixed with respect to the trolley (as detailed in claim 5 to Choi).6 371 of Attorney Docket No. ABREMAR-P0005 Preliminary Amendment  
Regarding claim 10, the primary combination, as applied to claim 5, teaches each claimed limitation.
Verhoeven further teaches wherein the at least one vapor extracting device is separable to allow cleaning the collecting means (See Figure 5 and paragraph 0040; extraction housing 33 is separable, and filter 18 may be removed and cleaned, while extraction duct 3 can be cleaned in a dishwasher).  
The combination of Choi and Verhoeven suggest the extracting device of Verhoeven being separable from the trolley of Choi.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Choi with Verhoeven, by making the vapor extracting device separable from the trolley for in doing so would be an obvious engineering choice.  See MPEP 2144.04-V-C.
Regarding claim 11, the primary combination, as applied to claim 5, teaches each claimed limitation.

    PNG
    media_image9.png
    523
    570
    media_image9.png
    Greyscale

Choi further discloses capturing means (interpreted to refer to a capturing means of the extracting device) that comprise at least one hood open at its base (as shown above) to allow the vapors of the liquid substance to flow towards the collecting means (extracted fluid flows through 210 and into collecting tank 500; para. 0058).
Regarding claim 12, the primary combination, as applied to claim 5, teaches each claimed limitation.
Choi further discloses wherein the collecting means (interpreted to refer to a collecting means of the extracting device) comprises at least one tank (tank 500 shown in Figure 2, which collects extracted fluid from 210; para. 0058).
Regarding claim 13, the primary combination, as applied to claim 5, teaches each claimed limitation.
Choi further discloses the capturing means and the collecting means (interpreted as capturing and collecting means of the extracting device, for instance, collecting tank 500 and capturing means 210) are separated by at least one wall (wall shown in Figure 1, which separates 210 and 500) open on its top (via 120) and equipped with a closing means (opening/closing mechanism 210 which includes motor 214, gear 212, and 213; figure 3 and paragraph 0060) adapted to allow blocking with respect to the trolley (opening and closing function indicted in Figures 10 and 11, which would, at least partially allow, blocking with respect to the trolley).  
Regarding claim 14, the primary combination, as applied to claim 5, teaches each claimed limitation.
	Choi further discloses wherein the guiding means comprises at least one pair of calibrated rods (pair of guide rails 323) adapted to slide the trolley (as stated in claim 1; guide rails 323 allow carriage 327 to move linearly-para. 0076).  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Publication 2015/0289712) in view of Verhoeven et al. (U.S. Publication 2009/0183641), hereinafter Verhoeven, and in further view of Sager (U.S. Publication 2005/0252383).
Regarding claim 15, the primary combination, as applied to claim 5, teaches each claimed limitation except as detailed below.
Choi further discloses the transmission means comprising a pinion free of rotating with respect to the trolley (gear 352, 361, etc, which is used as a rotary drive unit to cause rotation of the nozzle section 320, including carriage 327-para. 0092. During inactivity, the gears do not rotate with respect to 327. Note: the claim language does not recite, nor require, the pinion being in stationary, or otherwise fixed in movement.  As such, the gear being free of rotating during periods of inactivity reads on the claim language) and a pinion integral with the shaft of the at least one controlled motor (pinion gear 362 connected to motor 363), but is silent on the transmission means comprising a toothed belt connected to the two pinions.
Sager teaches that it is known in the art of beverage machines (Title and para. 0002; coffee machine) for a transmission means to comprise a toothed belt (figure 4 and para. 0043; toothed belt 40 and 41) connected to a pinion (pinions 42 and 43 of shafts of motors 10 and 33) (para. 0017; transmission means may include a toothed belt, a V-belt or engaging gear wheels or a bevel gear).
The advantage of combining the teachings of Sager is that in doing so would amount to a simple substitution of art recognized transmission means (toothed belt, engaging gears) performing the same function of transmitting motion from a motor and the results of the substitution would have been predictable.  See MPEP 2144.06-II.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Choi, as modified by Verhoeven, with Sager, by substituting the transmission gears of Choi, with the teachings of Sager, for in doing so would amount to a simple substitution of art recognized transmission means (toothed belt, engaging gears) performing the same function of transmitting motion from a motor and the results of the substitution would have been predictable.  See MPEP 2144.06-II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761